Citation Nr: 1621609	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than March 28, 2007, for the grant of service connection for coronary artery disease (CAD).  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







	
INTRODUCTION

The Veteran had active duty service from April 1968 to July 1976, including combat service in the Republic of Vietnam.  He died in July 2007.  The appellant is the Veteran's child.  As discussed below, the relevant regulation allows a child of a deceased Vietnam veteran who died from a "covered herbicide disease" to be a member of the class of claimants entitled to raise claims as a "Nehmer class member."  38 C.F.R. § 3.816(b)(1)(ii).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  In that decision, the RO granted service connection for CAD effective March 28, 2007.  The appellant timely disagreed with the assigned effective date.  Jurisdiction has been transferred to the RO in Denver, Colorado.  
In his March 2014 substantive appeal, the appellant requested a Board videoconference hearing.  He was appropriately notified about the time and location for the scheduled hearing in March 2016 letters.  He did not appear at the scheduled hearing and has not asserted good cause for failing to do so.  His hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

1. An April 2012 RO decision awarded service connection for CAD effective March 28, 2007 as a disease presumptively related to herbicide exposure.  
 
2. The evidence reflects that the Veteran did not file a service connection claim for heart disease prior to March 28, 2007.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to March 28, 2007 for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As noted above, the claim for an earlier effective date arises from the appellant's disagreement with effective date assigned in connection with the grant of service connection for CAD.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In addition, the effective date issue turns on the application of the law to the undisputed facts detailed below, and no further VCAA notice or duty to assist is therefore required.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).


Analysis

Entitlement to service connection for CAD was granted in April 2012, effective March 28, 2007.  The appellant contends that an earlier effective date is warranted.  

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

In the instant case, there was no formal or informal claim for service connection prior to March 28, 2007.  Service connection for CAD was granted in an April 2012 rating decision, because CAD had recently been added to the list of diseases that are presumptively due to exposure to herbicide agents, effective August 31, 2010.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. U.S. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(3) applies to claims filed within one year from the date of separation from service, which did not occur in this case.  See 38 C.F.R. § 3.816(c)(2),(3).
 
A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  

Review of the claims folder shows that the Veteran did not have any contact with VA between approximately July 1978 and March 28, 2007, when he filed a non service-connected pension claim.  In other words, there is no document in the evidence of record from which it could be inferred that the Veteran sought to file a claim for service connection for CAD or any other disability. 38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015) (defining an informal claim as "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought"); Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009) (the essential elements of a claim are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing").  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed.Cir.1999) (noting that even an informal claim must be in writing).

VA added ischemic heart disease, including CAD, to the disabilities listed in 38 C.F.R. § 3.309(e) that are presumptively related to herbicide exposure effective August 31, 2010.  75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  The Veteran did not file a claim prior to March 28, 2007.   The March 2007 claim was received by VA between May 3, 1989 and the effective date of the regulation establishing the presumption of service connection for CAD.  The effective date of the award in this case is thus the later of the date the claim was received and the date disability arose.  As the later of those dates in this case is March 28, 2007, an effective date prior to March 28, 2007 for service connection for CAD is not warranted as a matter of law.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than March 28, 2007, for the grant of service connection for CAD, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


